In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-19-00407-CV
        ___________________________

IN THE INTEREST OF L.B. AND L.W., CHILDREN



     On Appeal from the 323rd District Court
             Tarrant County, Texas
         Trial Court No. 323-108951-18


    Before Sudderth, C.J.; Gabriel and Kerr, JJ.
     Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      Mother appeals from the trial court’s judgment terminating her parental rights

to Lauren and Larry.1 See Tex. Fam. Code Ann. §§ 161.001(b)(1)(D), (E), (O), (P), (2).

We affirm.

      Mother’s appointed appellate counsel has moved to withdraw and has briefed

why Mother’s appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87
S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort

Worth 2003, order) (holding that this court applies Anders procedures in parental-

rights-termination cases), disp. on merits, No. 02-01-00349-CV, 2003 WL 2006583, at *3

(Tex. App.—Fort Worth May 1, 2003, no pet.) (mem op.) (per curiam).

      Counsel’s brief meets Anders’s requirements by professionally evaluating the

record and showing why Mother has no arguable grounds to put forward on appeal.

      We instructed Mother to contact us if she wanted an opportunity to review the

record and to file a response, but she did not respond. The Department notified us

that it agreed with Mother’s counsel that Mother has no arguable appellate grounds to

advance.

      Once an appellant’s court-appointed attorney files a motion to withdraw on the

ground that the appeal is frivolous and if the motion fulfills the Anders requirements,


      We use aliases to identify the children and refer to their mother simply as
      1

Mother. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P. 9.8(b)(2).


                                          2
we must independently examine the record to determine if any arguable grounds for

appeal exist. See In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets.

denied).

       When performing this analysis, we consider the record, the Anders brief, and

any pro se response. In re M.D., No. 02-18-00426-CV, 2019 WL 2047813, at *1 (Tex.

App.—Fort Worth May 9, 2019, no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 850

(Tex. App.––Dallas 2009, pet. denied).

       We have carefully reviewed counsel’s brief and the appellate record.

       Finding no reversible error, we agree with counsel that this appeal is without

merit and affirm the trial court’s judgment terminating Mother’s parental rights to

Lauren and Larry. See M.D., 2019 WL 2047813, at *2; D.D., 279 S.W.3d at 850.

       Turning to counsel’s motion to withdraw, because counsel has not shown good

cause independent from her conclusion that the appeal is frivolous, we deny her

withdrawal motion as premature. See In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016)

(order) (per curiam); C.J., 501 S.W.3d at 255. Thus, counsel remains appointed in this

appeal through proceedings in the supreme court unless otherwise relieved under

Family Code Section 107.016(3)(C). Tex. Fam. Code Ann. § 107.016(3)(C); M.D.,

2019 WL 2047813, at *2; see P.M., 520 S.W.3d at 27–28 (“In [the Texas Supreme]

Court, appointed counsel’s obligations can be satisfied by filing a petition for review

that satisfies the standards for an Anders brief.”).


                                             3
                               /s/ Elizabeth Kerr
                               Elizabeth Kerr
                               Justice

Delivered: April 9, 2020




                           4